Citation Nr: 0940916	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post-fusion of the right great toe for degenerative 
arthritis with metatarsalgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to 
February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for status post fusion of 
the right great toe for degenerative arthritis with 
metatarsalgia, rated as 10 percent disabling, effective from 
August 15, 2002.  

In the Veteran's substantive appeal dated in August 2005, the 
Veteran stated that he should be granted service connection 
for right foot disability and not just for his great toe.  
This issue of service connection is referred back to the RO.  
In addition, the Veteran also raised secondary claims of 
service connection for back and knee disabilities due to his 
service-connected right toe.  These issues are also referred 
back to the RO.  

By way of history, in February 2006, the RO assigned a 100 
percent rating effective October 14, 2005 to February 28, 
2006.  In June 2006, the RO extended the 100 percent rating 
to April 30, 2006, based on a period of convalescence.  The 
prehospital rating of 10 percent was resumed beginning May 1, 
2006.  

This case was initially before the Board in February 2009, 
when it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1. From August 15, 2002 to October 13, 2005, the Veteran's 
status post-fusion of the right great toe for degenerative 
arthritis with metatarsalgia had manifestations that included 
pain, swelling, a mild antalgic gait, and the use of 
orthotics.  There was no medical evidence of hammertoe, 
flatfoot, weak foot or claw foot. 

2.  Since May 1, 2006, the Veteran's status post-fusion of 
the right great toe for degenerative arthritis with 
metatarsalgia has been manifested by stumbling, pain and the 
use of orthotics.  There has been no evidence of hammertoe, 
flatfoot, weak foot or claw foot. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the period from August 15, 2002 to October 13, 
2005 for status post-fusion of the right great toe for 
degenerative arthritis with metatarsalgia, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5280, 5281 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for the period from May 1, 2006 for status post-
fusion of the right great toe for degenerative arthritis with 
metatarsalgia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5280, 
5281 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2009).

II.  Factual Background and Analysis

As previously noted, in August 2002, service connection for 
status post-fusion of the right great toe for degenerative 
arthritis with metatarsalgia was granted and rated as 10 
percent disabling under Diagnostic Code 5281.  The RO awarded 
a temporary 100 percent rating for convalescence from October 
14, 2005 to April 30, 2006.  The Veteran asserts that his 
symptoms are consistent with a higher rating.  The Board will 
not address the period when the Veteran was rated at 100 
percent, as he was receiving the maximum benefits at that 
time.  

October 2002 medical records show the Veteran's right foot 
was positive for arthritis.  The Veteran walked with a mild 
antalgic gait and experienced discomfort with weight bearing 
on his right foot.  The examiner noted a broad plantar callus 
underneath the second, third and fourth metatarsal heads.  
Sensation was intact to light touch and there was no claw 
foot of the toes.  The examiner's diagnosis was effused 
metatarsophalangeal (MTP) joints shortened by approximately 2 
centimeters and degenerative arthritis of the first MTP 
joint.  

Medical records dated in 2003 show the Veteran was 
complaining of discomfort in the plantar aspect of his right 
foot and had tight heel cords.  The Veteran was provided with 
orthotics.  He had no fixed or flexible deformity of the 
toes.   

In 2005, the Veteran's records show a continuation of the 
same problems the Veteran was experiencing and he was 
instructed to get orthotics.  In October 2005, the Veteran 
underwent a Strayer release to loosen his toe muscles.  A 
dorsal longitudinal incision was made directly between the 
second and third MTP and then medial and lateral dissection 
was done over the dorsal aspect of each of the metatarsals 
and then the metatarsals were shortened.  The Veteran 
underwent physical therapy to improve his gait and to 
stimulate his joints.  A January 2006 letter stated that the 
Veteran was unable to return to work and was to continue non-
weight bearing for the next three months.  As a result, the 
Veteran was assigned a 100 percent rating from the date of 
his surgery to the end of his period of convalescence.  

In April 2006, the Veteran was still undergoing physical 
therapy and was experiencing throbbing and shooting pain in 
his right foot, right knee and low back.  He was allowed to 
return to work on April 15, 2006 according to the Texas 
Orthopedic Associates, L.L.P.  May 2006 records show that the 
Veteran had increased range of motion.  In April 2006, the 
Veteran's dorsiflexion was to 5 degrees and plantar flexion 
was to 25 degrees.  In May 2006, the Veteran had dorsiflexion 
to 10 degrees and plantar flexion was to 40 degrees.  

In the October 2008 hearing before the undersigned, the 
Veteran testified that his right foot disability places 
limitations on his life, such as missing work once a month 
due to his condition.  The Veteran was terminated from his 
first job as a housekeeping supervisor in January 2006, 
because he had missed work for six months.  

In February 2007, the Veteran was hired at a new location as 
a supervisor in housekeeping.  

In July 2007, the Veteran was afforded a VA examination and 
the VA examiner reviewed the Veteran's case file.  The 
Veteran reported chronic pain and swelling of his right toes.  
The Veteran did not use a cane or wear special shoes but wore 
insoles.  The Veteran reported that his right toes affected 
his right knee and low back.  The examiner noted a one-inch 
scar between his second and third metatarsals with depression 
of that scar.  The Veteran also had a three quarter inch scar 
in the inner part of his first metatarsal.  He had no flexion 
of the right toe, full extension of the frozen toe and 
flexion zero to 20 degrees of the other four toes.  He had 
normal weight bearing and no pain on manipulation to his 
foot.  The examiner stated that the October 2005 surgery 
helped slightly, but the Veteran still experiences pain in 
his toes. 

The Veteran was afforded a VA examination in July 2009.  He 
asserted that he does not have a history of falling or of his 
foot giving way.  However, he asserted periods of stumbling 
due to his foot.  The Veteran did not have flare-ups which 
lead to bed rest and is able to stand for an hour and a half 
and walk for half a mile.  The Veteran asserted that he has 
episodes, about once every three months, which force him to 
take a day off work.  He reported difficulty driving and also 
taking frequent breaks at work to stay off his feet.  The 
examiner noted that the Veteran walks with a slight limp and 
has abnormal weight bearing.  The Veteran has a diffuse 
callus over the plantar aspect of the foot from the first MTP 
to the second and third MTP.  The examiner noted a well 
healed scar over the right MTP joint that is 4 centimeters by 
0.3 centimeters.  The scars are non tender, mobile and do not 
restrict joint motion.  The right great toe has no range of 
motion as the joint is fused.  The examiner noted no 
swelling, no tenderness to palpation and no evidence of 
hallux valgus, clawfoot or high arch.  The Veteran did not 
experience increased pain, fatigue, weakness, lack of 
endurance or incoordination on attempting repetitive motion.  
The examiner characterized the Veteran's foot disability as 
moderate.  

The Veteran's disability is rated under Diagnostic Code 5281 
for hallux rigidus, which is rated under Diagnostic Code 5280 
for hallux valgus.  Under Diagnostic Code 5280, a 10 percent 
rating is assigned for operation with resection of the 
metatarsal head or severe hallux rigidus, if equivalent to 
amputation of the great toe.  The Veteran is receiving the 
maximum rating under these Diagnostic Codes.  

Furthermore, the "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Since the 
matter at issue is the Veteran's right great toe, a higher 
rating cannot be issued as that would result in a combined 
rating which would exceed the amputation rule.  Therefore, as 
a matter of law, a rating in excess of the 10 percent rating 
for status post-fusion of the right great toe for 
degenerative arthritis with metatarsalgia is not assignable.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated as a consequence 
of the absence of legal merit or lack of entitlement under 
the law).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Although the Veteran has been noted to 
have painful motion, as the Veteran is in receipt of the 
maximum rating, there is no basis for the granting of a 
higher rating based on the DeLuca criteria.
The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected status post-fusion of the right 
great toe for degenerative arthritis with metatarsalgia is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's status post-fusion of the 
right great toe for degenerative arthritis with metatarsalgia 
with the established criteria found in the rating schedule 
for a toe amputation shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Further, the record does not show that the 
Veteran has required hospitalization since his surgery.  
While the Board notes that the Veteran's disability has 
interfered with his employment, there is nothing in the 
record to indicate that this service-connected disability 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Thun 
v. Peake,  22 Vet. App. 111 (2008).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

III.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in November 2002, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman, 19 Vet. App. 473 (2006), holds 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In the 
present appeal, a March 2006 letter to the Veteran included 
the type of evidence necessary to establish a disability 
rating.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran's claim was readjudicated in June 2006, November 
2006, September 2007, June 2008 and September 2009.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to decide this appeal.

In any event, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA medical records and private records.  
VA also provided the Veteran with several examinations in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for status post-fusion of the right great toe for 
degenerative arthritis with metatarsalgia for the period from 
August 15, 2002 to October 14, 2005, is denied.

Entitlement to an initial disability rating to 10 percent for 
status post-fusion of the right great toe for degenerative 
arthritis with metatarsalgia, beginning May 1, 2006, is 
denied.


____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


